UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 001-34128 Dolat Ventures, Inc. (Exact name of registrant as specified in its charter) Nevada 27-1885936 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 545 Eighth Avenue, Suite 401 New York, NY (Address of principal executive offices) (Zip Code) (212) 502-6657 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x As of as of July 15, 2011 the registrant had84,688,717 shares of its Common Stock, $0.001 par value, outstanding. DOLAT VENTURES, INC. FORM 10-Q MAY 31, 2011 INDEX PART I– FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of May 31, 2011 (unaudited) and February 28, 2011 Consolidated Statements of Operations for the Three Months Ended May 31, 2011 and 2010 and for the Period April 13, 2006 (Inception) to May 31, 2011 (unaudited) Consolidated Statements of Cash Flows for the Three Months Ended May 31, 2011 and 2010 and for the Period April 13, 2006 (Inception) to May 31, 2011 (unaudited) Notes to Consolidated Financial Statements (unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3 Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II– OTHER INFORMATION Item 1. Legal Proceedings Item 1.A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. (Removed & Reserved) Item 5. Other Information Item 6. Exhibits SIGNATURE PART I – FINANCIAL INFORMATION Item1. Financial Statements Dolat Ventures, Inc. and Subsidiaries (An Exploration Stage Company) Consolidated Balance Sheets May 31 February 28, (unaudited) ASSETS Current assets Cash $ $ Related party note receivable Prepaid expenses Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Bank overdraft $ $ Accounts payable Accrued liabilities Related party payables Notes payable Total liabilities Commitments and contingencies Stockholders' deficit Preferred stock, $0.001 par value, 25,000,000 shares authorized Series A preferred stock, 1,000,000 shares designated, no shares shares issued and outstanding - - Series B preferred stock, 24,000,000 shares designated, no shares shares issued and outstanding - - Common stock, $.001 par value, 250,000,000 shares authorized, 84,688,717 and 84,133,162 shares issued and outstanding at May 31, 2011 and February 28, 2010, respectively Additional paid-in capital Accumulated other comprehensive income (loss) ) ) Deficit accumulated during the exploration stage ) ) Total Dolat Ventures stockholders' deficit Noncontrolling interest ) ) Total stockholders' deficit Total liabilities and stockholders' deficit $ $ See accompanying notes to unaudited consolidated financial statements. Dolat Ventures, Inc. and Subsidiaries (An Exploration Stage Company) Consolidated Statements of Operations (unaudited) For the Period April 13, 2006 For the Three Months Ended (Inception) to May 31, May 31, May 31, Sales revenue $
